JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00359-CR

                              HESIQUIO CANTU, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

          Appeal from the 35th District Court of Mills County. (Tr. Ct. No. 2981).

       This case is an appeal from the final judgment signed by the trial court on March
16, 2015. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 3, 2015.

Panel consists of Justices Higley, Huddle, and Lloyd. Opinion delivered by Justice
Higley.